Order, so far as appealed from, modified by reducing the valuation of the relator’s unimproved property for the tax years 1941-42, and 1942-43, as follows:
1941-42
Lot 19 $32,000
Lot 24 15,000
Lot 48 32,000
Lot 53 125,000
Lot 55 32,000
$236,000
1942-43
Lot 19 $225,000
As so modified, the order is affirmed, with twenty dollars costs and disbursements to the relator-appellant. No opinion. Present — Martin, P. J., Townley, Glennon, TJntermyer and Dore, JJ.; Martin, P. J., dissents and votes to affirm. Settle order on notice.